Title: To John Adams from Jacob Samsin, 23 June 1798
From: Samsin, Jacob,Branter, George
To: Adams, John


To the President of the United States
Sir,
ante 23 June 1798

AT this eventful period, when the dignity and independence of the United States are involved; at a time when a foreign nation has declared (among other enormous requisites) that money to an immense amount must be paid as a preliminary to an audience with the Directory, or their recognition of our envoys extraordinary to that nation; and at a time when a foreign nation attempts to degrade the American character, by declaring to the world, that they have in the bosom of our country a considerable party attached to their interests, or devoted to their mandates, with a view to overawe our councils; that the fate of Venice is held out to us as a punishment in reserve for our country; that their ships of war, should ravage and plunder our sea coasts, should their demands not be complied with.—This painful picture, sent to us by our Commissioners, in whom we repose full confidence, from a government to congenial to our own, from a nation to whom our best wishes extended in their arduous struggles for independence, is a strange and wonderful spectacle of man! We the subscribers, inhabitants of Washington  County, and State of Maryland, anxious for peace with all the world, and being possessed of full information of your conduct with respect to France, have no doubt Sir, but that you with the other branches of our government, will yet meet with sincerity, every honorable overture of that nation, for the final adjustment of the differences unhappily subsisting between us; fully impressed with those ideas, we have only to declare, that your conduct with respect to France, has been fair, ample, and honorable, and receives our most hearty approbation, and having then the utmost confidence in the integrity and wisdom of our national government, we are resolved at the risque of our lives and property, to support it, as one of our own choice, and the hard earned independence of our country.
Jacob SamsinGeorge Branter102 other signatures